Citation Nr: 0829675	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  06-39 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a duodenal ulcer. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1944 to 
February 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision in which 
the RO continued a 20 percent disability ratings for service-
connected residuals of a duodenal ulcer.  The veteran filed a 
notice of disagreement (NOD) in March 2006, and the RO issued 
a statement of the case (SOC) in November 2006.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in December 2006.

For the reason expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.   VA will notify the veteran when further 
action, on his part, is required.

 
REMAND

In an August 2008 statement, the veteran indicated his desire 
to continue his appeal to the Board, and "to appear in 
person at a local board."  The Board construes this 
statement as a request for a hearing before a Veterans Law 
Judge (VLJ) at the RO (Travel Board hearing).

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board). Since ROs schedule Travel Board hearings, a remand of 
this matter to the RO is warranted.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
Travel Board hearing, in accordance with 
his August 2008 request.  The RO should 
notify the veteran of the date and time 
of the hearing, in accordance with 38 
C.F.R. § 20.704(b) (2007).  After the 
hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame. See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


